Citation Nr: 1442571	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to a right knee disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include stress-induced traumatic anxiety neurosis, including as secondary to claimed in-service injuries.

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of perforated bowel, claimed as diverticulitis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1987.  He also served in the Coast Guard Reserve from 1977 to 1981, with periods of active duty for training (ACDUTRA) from June 6, 1977, to January 2, 1978; August 20, 1978, to September 1, 1978; July 1, 1979, to July 13, 1979; June 8, 1980, to June 20, 1980; July 7, 1980, to July 17, 1980; and July 20, 1980, to August 31, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions promulgated in November 2007 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  A transcript of this hearing is of record.

In March 2012, the Board remanded this case for further development to include requesting private treatment records; and affording the Veteran medical examinations regarding his service connection claims.  The additional records were requested, although certain facilities indicated that such records had been destroyed including the University of Texas Medical Branch (UTMB) in Galveston, Texas.  He was also afforded VA examinations in April 2012 pursuant to the remand directives, and, as detailed below, the Board finds that they are adequate for resolution of the service connection claims.  All other development directed by the Board's remand has been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is still required regarding the perforated bowel and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board observes that the Veteran had also perfected appeals as to the issues of entitlement to service connection for a right knee disorder and tinnitus, and these claims were included in the March 2012 remand.  However, service connection was established for these disabilities via an April 2013 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial ratings assigned or effective date thereof.  Therefore, these matters have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

1.  All notification and development necessary for the disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran's left knee disorder is in no way related to service or to any service-connected disability.

3.  The Veteran's left foot disorder is in no way related to his active service.

4.  The Veteran's bilateral hearing loss disability is not related to service or any event of service.

5.  The Veteran's acquired psychiatric disorder is in no way related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for a grant of service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

4.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include stress-induced traumatic anxiety neurosis, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As noted in the Introduction, the Veteran's perforated bowel and TDIU claims will be addressed in the REMAND portion of the decision below.  Therefore, the following determination regarding VA's duties to notify and assist does not apply to these claims.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2006, which was issued before the November 2007 rating decision that initially addressed the appellate claims adjudicated by this decision.  He was also sent additional notification via letters dated in March and April 2012, followed by readjudication of the appeal by an April 2013 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim, to include those from his representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his appeal to include at the September 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he identified several private medical facilities for which VA sent requests for records in April 2012.  Several of these providers, to include a Dr. Abramson and UTMB responded that any such records were destroyed.  The Veteran has not identified any other evidence which relates the etiology of his left knee, left foot, hearing loss, and/or psychiatric disorder to his military service and/or as secondary to an already service-connected disability.

With respect to the aforementioned September 2010 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ accurately noted the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2010 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations in April 2012 (as well as various addendums) that included opinions which addressed the etiology of his claimed left knee disorder, left foot disorder, hearing loss, and acquired psychiatric disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the April 2012 VA examiners, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied.

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis, psychosis and organic diseases of the nervous system such as sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to the appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Analysis

Initially, the Board notes that there is evidence of current left knee disorder, left foot disorder, a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and an acquired psychiatric disorder.  The Veteran has been diagnosed with degenerative joint disease of the left knee and left foot, hearing loss as well as depressive disorder not otherwise specified (NOS) with anxiety.

The Veteran contends that he injured his left foot in 1979 while on active duty at the same time he injured his right knee.  He avers he injured his left knee while on military duty, and that his psychiatric disorder originated during such service.  Alternatively, he also asserts that his left knee and acquired psychiatric disorders are secondary to his right knee and other in-service injuries.

The Board observes that the Veteran's service treatment records reflect he was treated for blisters of both heels in June and July 1977.  A June 1977 service examination also noted a report of a left heel injury in 1975.  He also noted that he experienced foot trouble on a March 1985 Report of Medical History, and the concurrent examination identified a right heel scar.  However, he indicated on a May 1987 Report of Medical History that he had not experienced foot trouble.  He did indicate he had experienced "trick" or locked knee on this Report.  This was the first of such indication.  Otherwise, the Veteran has consistently indicated that he had not experienced hearing loss, ear trouble, depression or excessive worry, or nervous trouble.  Moreover, his feet, lower extremities, and psychiatric system were evaluated as normal on service examinations to include those conducted in February 1977, June 1977, February 1981, March 1985, and May 1987.

The record indicates various audiological evaluations were accorded to the Veteran during his active service which includes evidence of elevated auditory thresholds throughout his military service, and some findings indicative of hearing loss pursuant to Hensley, supra.  However, the record does not reflect he had a hearing loss disability pursuant to 38 C.F.R. § 3.385.  For example, audiological evaluation conducted as part of the February 1977 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
15
--
10
--
LEFT
20
15
15
--
15
--

No audiological evaluation appears to have been conducted as part of the June 1977 service examination, although it was noted his hearing was 15/15 for both ears on whispered voice testing.

Audiological evaluation conducted as part of the February 1981 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
15
15
5
5
LEFT
15
15
15
10
5
15


Audiological evaluation conducted as part of the March 1985 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
15
10
5
30
LEFT
10
5
10
5
10
25

Audiological evaluation conducted as part of the May 1987 service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
15
15
15
20
LEFT
20
20
15
15
15
10

The Board also observes that there were no competent medical findings of any of the claimed disabilities, to include a hearing loss disability per 38 C.F.R. § 3.385, until years after the Veteran's October 1987 discharge from active duty.

With regard to the Veteran's feet, the Board also notes that X-rays taken of both feet in May 1995 revealed a right plantar calcaneal spur, with no significant abnormality of the left foot, and the bony right and left foot otherwise normal.

An April 1998 private orthopedist's statement notes the Veteran was evaluated for complaints of leg, foot, knee and multiple other pains; that his current job entailed long periods of sitting, standing, and moving about; and, that he claimed his symptoms began after an injury in late 1986 while in the Coast Guard, worsened in 1994 and in 1997 and may have contributed to an injury sustained at his present employer.  This private orthopedist also noted reviewing records showing treatment by a Dr. Lavarro in 1987 following a traumatic event to the legs at work.  However, it was indicated in this and other records that while there was decreased range of motion for both knees in 1998, the treatment from Dr. Lavarro only involved the right knee.
Other records dated in April 2000 note right knee injury due to a 1997 workplace injury.  Also, records from another private clinician dated in June 2003 noted a history of workplace injury to the right knee, left ankle, left foot, and left hip in June 1997 and again in January 2000.  There are also references to the Veteran experiencing depression and anxiety due to the workplace accident.  

A November 2003 private medical statement reported injuries to the right knee in 1986 while operating a high speed boat, as well as subsequent injuries in 1997 and 2000.

Inasmuch as there are no competent medical findings of a left knee disorder, left foot disorder, psychiatric disorder, or a hearing loss disability as defined by 38 C.F.R. § 3.385 until years after the Veteran's 1987 separation from service, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  No other presumptive provision appears to apply to this case.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, can serve as factors against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In view of the Veteran's appellate assertions and the foregoing history showing no treatment for left knee or psychiatric problems during military service; the consistent normal findings of the feet, lower extremities, and psychiatric condition on service medical examinations; as well as the evidence of post-service workplace injuries, the Board finds that competent medical evidence is required to resolve these claims.  This finding also applies to the Veteran's contentions of secondary service connection as the impact one disability has upon another involves complex medical issues.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Moreover, given the lack of any findings of the claimed disabilities on the in-service examinations, as well as the fact the Veteran did not identify such on the May 1987 Report of Medical History, the Board finds the record calls into question the Veteran's reliability as a historian of these disabilities.

The Board observes that there are competent medical opinions which both support and refute the Veteran's contentions in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The competent medical evidence in support of the Veteran's claim includes an August 2000 statement from a Dr. Harrer who noted the Veteran had right knee degenerative arthritis, and was now complaining of left hip and lower back pain secondary to his severe limp from his right knee arthritis.  However, this statement did not explicitly refer to the left knee or left foot, or the other disabilities that are the subject of this appeal. 

The private orthopedist's June 2003 statement included an opinion that the Veteran was 35 percent disabled due to the left foot based on the residuals of the old stress fracture of the left ankle probably occurring during the 1987 traumatic event.  Granted, there are references to a right knee injury occurring at this time during military service, and service connection has been established for a right knee disorder based upon an in-service injury.  However, as detailed above, there was no indication of any left foot injury in 1987 and certainly no evidence of an in-service stress fracture of the left ankle.  Such an injury would have been expected to be noted on the May 1987 service examination.  Further, it is inconsistent with the fact that the notations of Dr. Lavarro's records from 1987 to 1991 appear to be solely in reference to the right knee and no other joint; and the fact there was no indication of any bone abnormality of the left foot on the May 1995 X-rays.  As such, the Board finds this opinion is not consistent with the Veteran's documented medical history.

The Board also observes a September 2008 statement from a Dr. Donnelly determined that the Veteran had tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service.  However, there is no indication in this statement that Dr. Donnelly actually reviewed the Veteran's in-service audiological evaluations, nor did he address the fact there was no evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 until years after the October 1987 separation from service.  As such, it does not appear Dr. Donnelly's opinion is based upon an accurate understanding of the Veteran's medical history.

The relevant April 2012 VA examinations contained opinions against the Veteran's current left knee disorder, left foot disorder, acquired psychiatric disorder, and hearing loss being directly related to service.  In addition, the relevant examinations also included opinions against his contentions of secondary service connection.

In pertinent part, the April 2012 VA orthopedic examination included an opinion that it was less likely as not that the Veteran's left foot condition was caused by service or aggravated by service.  The examiner stated that there was no documentation of a left foot condition in the service treatment records; that an X-ray of the left foot in 1995 was negative; there was no documentation of a stress fracture in any of the documented foot or ankle X-rays; and that a left ankle/foot condition was first mentioned in 1996 when the Veteran fell taking out trash and in 1997 when he slipped and fell on oil and water.  

The April 2012 VA orthopedic examiner also stated that it was less likely as not that the Veteran's current left knee condition was due to service, nor was it caused or aggravated by the right knee disorder.  Further, the examiner stated that the Veteran's left knee condition was first mentioned in 2003, after the Veteran sustained two falls and that it is was more likely the left knee disorder was due directly to the second of these falls.

The April 2012 VA psychiatric examiner opined that the Veteran's depression disorder with related anxiety was less likely as not (less than 50/50 probability) proximately the result of, or aggravated by, his physical disabilities including bilateral knee disorders or left foot disorder.  Moreover, the examiner stated the Veteran's depressive and anxiety symptoms appear primarily associated with his excessive weight and self-esteem issues which he reported were lifelong in duration.

The April 2012 VA audio examiner originally stated no etiology opinion could be provided due to the fact the claims folder was not available for review.  However, in a June 2012 addendum, the examiner had reviewed the file and opined it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposures.  In support of this opinion the examiner essentially stated that the in-service audiological findings did not document a significant enough shift as to show hearing loss was incurred therein.

The Board has already determined that the aforementioned VA examiners were familiar with the Veteran's documented medical history from review of his VA claims folder.  Further, the examination reports and June 2012 VA audio addendum accurately documented relevant findings of the pertinent disabilities in the record.  None of the aforementioned etiology opinions were expressed in speculative or equivocal language.  Moreover, these opinions were supported by stated rationale consistent with the documented medical history.  Therefore, the Board finds these opinions are adequate, persuasive, and entitled to significant probative value in the instant case.  As such, they are certainly entitled to more probative value than the positive medical opinions detailed above.

In summary, there was no competent medical evidence of a chronic left foot disorder, left knee disorder, acquired psychiatric disorder, and/or a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 until after the Veteran's separation from military service; the reliability of the Veteran's recollections with regard to these disabilities is not credible, as the objective evidence of record does not support his assertions and medically, weighs against his assertions; and the Board has concluded the negative medical opinions are entitled to more probative value than the positive opinions.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's disabilities being directly related to service or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claims are denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disorder, including as secondary to a right knee disorder, is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include stress-induced traumatic anxiety neurosis, including as secondary to claimed in-service injuries, is denied.


REMAND

The Board notes that the March 2012 remand stated that a new examination was only required in regard to the service-connected perforated bowel residuals if specified private medical records were obtained, and efforts to obtain these records were unsuccessful.  Nevertheless, this disability was last evaluated by a November 2010 examination.  As it has been almost 4 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for this service-connected disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board notes that resolution of the perforated bowel claim may affect the Veteran's claim of entitlement to a TDIU, particularly as the only other service-connected disability is the right knee disorder.  As such, these claims are inextricably intertwined and the Board must defer adjudication of the TDIU claim until the development deemed necessary on the perforated bowel claim has been completed.  Moreover, as an examination has been deemed necessary for the perforated bowel, the examiner should express an opinion as to the effect of this disability on the Veteran's employability.  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected perforated bowel since November 2010.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his perforated bowel symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected perforated bowel.  The claims folder should be made available to the examiner for review before the examination.

The examiner should include a discussion of all the symptoms associated with this disability, including whether these symptoms are slight, moderate, or severe.  Further, the examiner should express an opinion as to the effect of this disability on the Veteran's employability to include whether it is at least as likely as not this disability - excluding age and nonservice-connected disabilities - prevents him from obtaining and/or maintaining substantially gainful employment.

A complete rationale for any opinion express must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SOC, which addresses all of the evidence obtained after the issuance of the last SSOC in April 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


